Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-12 and 20, the claims 1-12 and 20 recite a series for maintain an index for database table.  Thus the claims are directed to a statutory category, because a series of maintain an index for database table (a series of acts).  Further, the claim is directed to a judicial exception.  The claim recites maintaining the database table, creating concatenated string index, creating a hash value, creating directory, creating the collision, etc.  The claim falls in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process “such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to maintain an index for database table.  This is abstract idea.  Further, at step 2B, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components are claimed to perform their basic functions maintain an index for database table. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a 
With respect the claims 13-19, the claims 13-19 recite a series for method for determining a row position of a database table.  Thus the claims are directed to a statutory category, because a series of method for determining a row position of a database table (a series of acts).  Further, the claim is directed to a judicial exception.  The claim recites receiving hash value, determining a row position of a directory of an index, identifying a pointer, determining that the pointer reference, determining the row position, etc.  The claim falls in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process “such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to determine a row position of a database table.  This is abstract idea.  Further, at step 2B, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components are claimed to perform their basic functions for determining a row position of a database table. This recitation of the 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abali et al. (U.S. Pub. 2019/0065494 A1).
With respect to claims 1 and claim 20, Abali et al. discloses a computer-implemented method for maintaining an index for a database table, comprising: 
maintaining the database table having a column and a row (i.e., “a processor searches for a selection of pairs from among multiple pairs of a hash table read from at least one address hash of the search string and matching at least one data hash of the search string, each row of the hash table assigned to a separate address hash” (abstract)); 
creating a concatenated string index comprising a concatenated string value based on the row of the database table (i.e., “from among a plurality of pairs of a hash table read from at least one address hash of the search string and matching at least one data hash of the of the plurality of pairs comprising a pointer to a location in the buffer and a tag with a previous data hash of a previously buffered string in the buffer”(0003) and “string manager 120 may hash search string 122 using one or more types of hash functions, to compute an index into an array search string, each row of a plurality of rows of the hash table assigned to a separate address hash, each of bucket or slots of hash table 132, where a pointer to FIFO 130 is located at the index to hash table 132.”(0023)); 
creating a hash value list comprising a hash value that is derived based on the concatenated string value of the concatenated string index (i.e., “string manager 120 may hash search string 122 using one or more types of hash functions, to compute an index into an array search string, each row of a plurality of rows of the hash table assigned to a separate address hash, each of bucket or slots of hash table 132, where a pointer to FIFO 130 is located at the index to hash table 132.”(0023) and address hash is hash value as claimed invention and stream string input 112 (fig 1) is concatenated string as claimed invention); and 
creating a directory comprising a pointer to a row position of the hash value list or a row position of a collision list having the row position of the hash value in the hash value list (i.e., “string manager 120 may manage hash table 132 for providing a directory for fast lookups of data in search string 122 matching data in FIFO 130…string manager 120 may hash search string 122 using one or more types of hash functions, to compute an index into an array of bucket or slots of hash table 132, where a pointer to FIFO 130 is located at the index to hash table 132… a general limitation of hash functions, which hash one value of a first length to a second value of a shorter length, is that the hash function may cause hash collisions where the hash function generates the same index for more than one search string key, yielding some level of error” (0023) and “each FIFO pointer in hash row 452 identifies a location and length in FIFO 510 that contains buffered data from a data stream”(0050)); and 
i.e., “string manager 120 may manage hash table 132 for providing a directory for fast lookups of data in search string 122 matching data in FIFO 130…string manager 120 may hash search string 122 using one or more types of hash functions, to compute an index into an array of bucket or slots of hash table 132, where a pointer to FIFO 130 is located at the index to hash table 132… a general limitation of hash functions, which hash one value of a first length to a second value of a shorter length, is that the hash function may cause hash collisions where the hash function generates the same index for more than one search string key, yielding some level of error” (0023)).  
With respect to claim 2, Abali et al. discloses the maintaining the database table comprising: maintaining the database table having a first and second column (fig. 4) and a first and second row (410, 414, etc.), wherein the concatenated string index is based on the first row of the first and second columns (fig. 4 shows the token 410 is concatenated string index is based on the first column Q and second column W, etc.).  
With respect to claim 13, Abali et al. discloses a computer-implemented method for determining a row position of a database table, comprising: receiving a hash value;   
determining a row position of a directory of an index based on the hash value (i.e., “each FIFO pointer in hash row 452 identifies a location and length in FIFO 510 that contains buffered data from a data stream”(0050)); 
identifying a pointer in the directory based on the row position of the directory (i.e., “each FIFO pointer in hash row 452 identifies a location and length in FIFO 510 that contains buffered data from a data stream”(0050)); 
i.e., “string manager 120 may manage hash table 132 for providing a directory for fast lookups of data in search string 122 matching data in FIFO 130…string manager 120 may hash search string 122 using one or more types of hash functions, to compute an index into an array of bucket or slots of hash table 132, where a pointer to FIFO 130 is located at the index to hash table 132… a general limitation of hash functions, which hash one value of a first length to a second value of a shorter length, is that the hash function may cause hash collisions where the hash function generates the same index for more than one search string key, yielding some level of error” (0023)), wherein the row position in the collision list comprises the row position in the hash list(i.e., “a general limitation of hash functions, which hash one value of a first length to a second value of a shorter length, is that the hash function may cause hash collisions where the hash function generates the same index for more than one search string key”(0023) and “each row of a plurality of rows of the hash table assigned to a separate address hash, each of the plurality of pairs comprising a pointer to a location in the buffer and a tag with a previous data hash of a previously buffered string in the buffer”(0003)), wherein the row position in the hash list corresponds to the row position of the database table (i.e., “string manager 120 may manage hash table 132 for providing a directory for fast lookups of data in search string 122 matching data in FIFO 130…string manager 120 may hash search string 122 using one or more types of hash functions, to compute an index into an array of bucket or slots of hash table 132, where a pointer to FIFO 130 is located at the index to hash table 132… a general limitation of hash functions, which hash one value of a first length to a second value of a shorter length, is that the hash function may cause hash collisions where the hash function generates the same index for more than one search string key, yielding some level of error” (0023)), and wherein the index comprises the hash list and the collision list table (i.e., “string manager 120 may manage hash table 132 for providing a directory for fast lookups of data in search string 122 matching data in FIFO 130…string manager 120 may hash search string 122 using one or more types of hash functions, to compute an index into an array of bucket or slots of hash table 132, where a pointer to FIFO 130 is located at the index to hash table 132… a general limitation of hash functions, which hash one value of a first length to a second value of a shorter length, is that the hash function may cause hash collisions where the hash function generates the same index for more than one search string key, yielding some level of error” (0023)); and 
determining the row position in the database table based on the pointer (“each FIFO pointer in hash row 452 identifies a location and length in FIFO 510 that contains buffered data from a data stream”(0050));    
With respect to claim 14, Abali et al. discloses further comprising: performing a first hash function on the hash value to derive a rehash value, wherein the row position of the directory of the index is based on the rehash value (i.e., “string manager 120 may hash search string 122 using one or more types of hash functions, to compute an index into an array of bucket or slots of hash table 132, where a pointer to FIFO 130 is located at the index to hash table 132.”(0023) and “each FIFO pointer in hash row 452 identifies a location and length in FIFO 510 that contains buffered data from a data stream” (0050)).  
With respect to claim 15, Abali et al. discloses the computer-implemented method of claim 14, further comprising: performing the first hash function on the hash value to derive the rehash value such that the first hash function is different from a second hash function used to derive the hash value from the row position of the database table, wherein the row position of the directory of the index is based on the rehash value (i.e., “string manager 120 may manage hash table 132 for providing a directory for fast lookups of data in search string 122 matching data in FIFO 130…string manager 120 may hash search string 122 using one or more types of hash functions, to compute an index into an array of bucket or slots of hash table 132, where a pointer to FIFO 130 is located at the index to hash table 132… a general limitation of hash functions, which hash one value of a first length to a second value of a shorter length, is that the hash function may cause hash collisions where the hash function generates the same index for more than one search string key, yielding some level of error” (0023)).  
With respect to claim 19, Abali et al. discloses further comprising: identifying the hash value corresponding to the row position of the hash list (i.e., “string manager 120 may hash search string 122 using one or more types of hash functions, to compute an index into an array of bucket or slots of hash table 132, where a pointer to FIFO 130 is located at the index to hash table 132” (0023)); verifying that the hash value corresponding to the row position of the hash list is equal to the received hash value (i.e., “by generating both an AHASH of a token into a row of hash table 132 and a shorter DHASH of the token to compare with a previous DHASH stored as a tag, comparison of the DHASH with the tag enables tag comparator 316 to verify, with a high probability, if two tokens hashing to a same hash row in hash table 132 are the same or different, to minimize errors in fast lookup of data in FIFO 130 using hash table 132”(0038) and “each FIFO pointer in hash row 452 identifies a location and length in FIFO 510 that contains buffered data from a data stream”(0050)); and wherein the determining of the row position in the database table is further based on the verifying of the hash value .e., “string manager 120 may hash search string 122 using one or more types of hash functions, to compute an index into an array of bucket or slots of hash table 132, where a pointer to FIFO 130 is located at the index to hash table 132” (0023));.  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent 
With respect to claims 4-12, claims 4-12 depend on claim 3, therefore, the claims 4-12 are objected. 
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed the identifying the pointer in the directory based on the row position of the directory comprising: identifying the pointer in the directory based on the row position of the directory such that the pointer is an integer that is in decimal notation; the determining that the pointer references the row position in the hash list or the row position in the 
Reference:
U.S 2010/0106734 discloses the hash index and table (abstract)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HUNG T VY/  
Primary Examiner, Art Unit 2163                                                                                                                                                                                             August 25, 2021